UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2466



LUCY JENKAA BADOH,

                                                             Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                             Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-903-217)


Submitted:   August 22, 2005                 Decided:   October 31, 2005


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Sopo Ngwa, Silver Spring, Maryland, for Petitioner.     Peter D.
Keisler, Assistant Attorney General, M. Jocelyn Lopez Wright,
Assistant Director, Michele Y. F. Sarko, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Lucy Jenkaa Badoh, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals.        The    order    in    question      affirmed    a     ruling   of   the

immigration judge denying Badoh’s motion for reconsideration of the

denial     of    her   motion        to   reopen.      We      have    reviewed     the

administrative record and the Board’s order and find that the Board

did not abuse its discretion in affirming the immigration judge’s

decision.       See INS v. Doherty, 502 U.S. 314, 323-24 (1992).

            Accordingly,        we    deny   the    petition     for    review.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                      PETITION DENIED




                                          - 2 -